COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00120-CV


Jody Weiderman                            §   From the 236th District Court

                                          §   of Tarrant County (236-277052-15)
v.
                                          §   September 17, 2015

The City of Arlington, Texas; and Jeff    §   Opinion by Justice Gabriel
Williams, Mayor in his official
capacity

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant Jody Weiderman shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel